                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     MICHAEL HANNAH,                                    Case No. 19-cv-07023-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER OF TRANSFER
                                  13             v.
                                                                                            Re: ECF No. 1
                                  14     LOMBARDO, et al.,
                                  15                    Defendants.

                                  16

                                  17      Michael Hannah filed this pro se civil action complaining about events and omissions

                                  18   occurring at the Clark County Detention Center in Las Vegas, Nevada, within the venue of the

                                  19   District of Nevada. All four defendants work at the detention center and apparently reside in the

                                  20   District of Nevada. No defendant is alleged to reside in, and none of the events or omissions

                                  21   giving rise to the complaint occurred in, the Northern District of California. Venue therefore

                                  22   would be proper in the District of Nevada and not in this one. See 28 U.S.C. § 1391(b).

                                  23   Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  24   TRANSFERRED to the United States District Court for the District of Nevada.

                                  25      IT IS SO ORDERED.

                                  26      Dated: November 5, 2019

                                  27                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 19-cv-07023-LB
